Supplement dated July 16, 2012 to the Prospectus, Summary Prospectus and Statement of Additional Information dated April 30, 2012 of the Collins Alternative Solutions Fund, a series of Trust for Professional Managers Effective immediately, Mr. Curt W. Schade no longer serves as a portfolio manager of the Collins Alternative Solutions Fund (the “Fund”).Accordingly, all references to Mr. Schade as a portfolio manager of the Fund in the Prospectus, Summary Prospectus and Statement of Additional Information are hereby removed. The Fund continues to be co-managed by the following portfolio managers: Investment Adviser Portfolio Managers Managed the Fund Since: Collins Capital Investments, LLC Dorothy C. Weaver April 2012 Stephen T. Mason April 2012 Sub-Advisers Portfolio Managers Managed the Fund Since: Whitebox Advisors LLC Andrew J. Redleaf April 2012 Robert J. Vogel April 2012 Brian G. Lutz April 2012 Jason E. Cross, Ph.D. April 2012 The Cambridge Strategy David R. Thompson April 2012 (Asset Management) Limited Walid Khalfallah April 2012 Ali Yigitbasioglu, Ph.D. April 2012 Stadion Money Management, LLC Timothy A. Chapman April 2012 Judson P. Doherty April 2012 Gregory L. Morris April 2012 Brad A. Thompson April 2012 Pinebank Asset Management, LP Oren M. Cohen April 2012 Battenkill Capital Management, Inc. Richard E. Franzen April 2012 Please retain this Supplement with your Prospectus, Summary Prospectus and Statement of Additional Information for reference.
